                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN

BRIAN KENNETH VAUGHN,
               Petitioner,
     v.                                                     Case No. 20-C-1808

EARNELL LUCAS,
                      Respondent.



                                              ORDER
       Brian Kenneth Vaughn has filed a petition for a writ of habeas corpus under 28 U.S.C.

§ 2241, alleging that his pretrial detention pending his state court criminal case is unlawful

and requests “outright dismissal with prejudice of the case... or, in the alternative, release

from pre-trial detention on a PR bond.” ECF No. 1 at 2, 12. Specifically, Vaughn asserts that

his right to a speedy trial has been violated. Id. at 10 (citing Barker v. Wingo, 407 U.S. 514

(1972)). In support of this assertion, Petitioner submitted a copy of the publicly available

docket for his case, State of Wisconsin v. Brian K Vaughn, Milwaukee County Case Number

2019CF001511, which indicates that the case was initiated in April 2019. See ECF No. 3. 1

After multiple adjournments at the defense’s request, the matter was scheduled for trial on

June 1, 2020 only to be delayed further as a result of the current pandemic. Id. at 4–7.

Petitioner registered a speedy trial demand on July 13, 2020 and a jury trial held on

September 29 resulted in a mistrial. Id. at 3–4. The court subsequently found good cause to

extend speedy trial deadlines, first on October 8, and again on November 16. Id. at 2–3.

       Vaughn filed this petition on December 7. According to the public docket on the

Wisconsin Circuit Court Access website, the court found good cause to extend the speedy



       1
          Also accessible via the Wisconsin Circuit Court Access website’s case search tool, available
at https://wcca.wicourts.gov/case.html.


             Case 2:20-cv-01808-LA Filed 03/19/21 Page 1 of 2 Document 5
trial deadline again on December 14. A second trial ultimately began on February 1 and

ended on February 4, resulting in a guilty verdict on all counts. Because Vaughn’s trial has

already finished, his petition for pretrial relief under § 2241 is rendered moot. See Jackson

v. Clements, 796 F.3d 841, 843 (7th Cir. 2015) (“Once Mr. Jackson was convicted, the claims

concerning his pre-trial confinement became moot.”) (citing cases). In any event, “speedy

trial claims are limited to those where the petitioner is trying to force a trial, not the dismissal

of a state criminal trial as untimely.” Gunn v. Lucas, 2020 WL 7231058, at *2 (E.D. Wis. Dec.

8, 2020) (citing cases). Petitioner may raise his speedy trial arguments on appeal in state

court and, if unsuccessful in state court, via a habeas corpus petition brought under § 2254.

See, e.g., Jones v. Clark, 2007 WL 2746651, at *2 (M.D. Ala. Sept. 19, 2007) (“While a

speedy trial claim seeking the remedy of dismissal is not moot in Jones’s case-as Jones’s

conviction would not necessarily preclude the overturning of his conviction and dismissal of

the charges against him based on a speedy trial violation-such a claim does not entitle Jones

to relief here.”).

       THEREFORE, IT IS ORDERED that Vaughn’s petition for a writ of habeas corpus is

DISMISSED as moot. The Clerk of Court shall enter final judgment accordingly. No

certificate of appealability will issue.

       Dated at Milwaukee, Wisconsin, this 19th day of March, 2021.


                                                     s/Lynn Adelman__
                                                     LYNN ADELMAN
                                                     District Judge




                                                 2

             Case 2:20-cv-01808-LA Filed 03/19/21 Page 2 of 2 Document 5
